DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/05/2021 has been entered. Claims 1, 3, 10-15, and 18-21 remain pending in the application. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1, 3, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al (US 20120289869), hereinafter Tyler, in view of Shafer et al (US 20030131852), hereinafter Shafer, Zhang et al (US 20160166234), hereinafter Zhang, and Zhang et al (US 20110251489), hereinafter Zhang 489.
Regarding claim 1, Tyler teaches an ultrasonic stimulation device for carrying out surgery to apply an ultrasonic stimulation to a subject's brain ("The present invention comprises methods and devices for modulating the activity of the brain of humans or animals.  The methods and devices comprise use of ultrasound waves directed to the brain in living subjects." [0030]; “a device that is wearable by a subject and used for providing at least ultrasound waves to the brain of the subject, comprising a body which covers at least a portion of a subject's head and/or scalp, when worn by the subject, and a plurality of components, wherein at least one component is an ultrasound component…”[0053]), the ultrasonic stimulation device comprising: 
an ultrasonic transducer (“transducers,… ultrasonic emitters," [0031]) configured to emit a focused ultrasound (The ultrasound waves provided may be of any shape, and may be focused [0006]) to a target point ("ultrasound waves directed to the brain in living subjects." [0030]); and 
a guide framework for positioning the ultrasonic transducer (“A device of the present invention comprises at least a body and one or a plurality of components for generating ultrasound waves.  The body of a device may be a chassis that is insertable into other head gear, or a body may be head gear such as a cap, a headband, a helmet,...” [0052]; “… a device that is wearable by a subject and used for providing at 
a body that is configured to be lain on the subject's face (“The body of a device may be a chassis that is insertable into other head gear, or a body may be head gear such as a cap, a headband, a helmet, a protective head covering, a hood, a stretchable material, a flexible material similar to a scarf that can be tied on the head, or other head gear that may be adapted to hold components for generating sound waves and/or other components.” [0052]. Note that a headband or a helmet is being lain on the forehead. As seen in the figures of Tyler, the device of Tyler shows covering the forehead portion of the face and is therefore a body lain on the face, Figs. 1-2, 5-7, 10); and 
a positioning hole formed through an inner surface and an outer surface of the body, the positioning hole into which the ultrasonic transducer is inserted (“Phased arrays may be mounted statically on or in the body of an ultrasound device of the present invention” [0049], “CMUTs may be mounted within the helmet material [0059], Figs. 1, 8. Positioning in the body or within the helmet material implies positioning in the positioning hole), 
wherein the inner surface of the body is formed to conform a facial contour of the subject (Note that a headband or a helmet is laid on the forehead, therefore, it is laid at least partially on the subject's face, Figs. 1-2, 5-7, 10. The headband or a helmet conform to the contour of the forehead, which is a portion of the face); and 
when the guide framework lain on the subject's face and the ultrasonic transducer disposed at the positioning hole, a position of the target point is naturally disposed at a preset stimulation site of the brain (“FIG. 1 A is a diagram that illustrates an exemplary system for modulating brain activity, … wherein the device comprises a helmet or head covering to be worn on the head of a subject.  It is contemplated that the helmet portion is attached to the head by attachment components such as a chin strap or other components used to hold a helmet or hat on a head.” [0054]. “The transducers are acoustically coupled to the brain in order to introduce acoustic energy into the brain.” [0055], Figs. 1-2, 5-7, 10); and 
a fixing device for fixing the ultrasonic transducer ("A chassis generally refers to a body of a device that can be physically combined with other head gear." [0052]. “The chassis comprises transducers affixed to the chassis body and may further comprise components for attaching the chassis to a helmet, such as mounting straps, and a suspension system.  The chassis can then be inserted into a helmet and worn by a subject so that ultrasound can be applied to the brain of the subject.  The chassis can then be removed from the helmet and placed in the same or a different helmet.  FIGS. 1D and E show the insertion of the chassis in a helmet and the helmet with the chassis on a subject, respectively.” [0061]) and adjusting a position of the ultrasonic transducer in 3 dimensions to dispose the ultrasonic transducer at the positioning hole (“FIG. 7 illustrates an exemplary device having movable or rotatable components, such as a movable or rotatable ultrasound transducer.  The ultrasound fields may be adjusted The fixing structure can be a chassis because it is combinable with other gear ([0052]) or any other structure that is used to mount transducers on a 1-, 2-, 3-spatial axis motion controller).
While Tyler teaches that the inner surface of the guide framework body is formed to conform to a contour of the subject ("a device for modulating peripheral or cranial nerve activity of a human or animal user using ultrasound, may comprise an article configured to be placed on at least a portion of the body of the user, and at least one ultrasonic transducer coupled to the article and configured to emit ultrasound, also referred to as acoustic energy, wherein the portion of the body of the user that is contacted by the ultrasound is not the brain... The article may be shaped to be adaptable to the portion of the body to which the ultrasound is applied." [0122]), Tyler does not explicitly teach that the guide framework comprises a body in a shape of a mask, wherein the body of the guide framework is formed to cover an upper part of the subject's face with the subject's nose uncovered, and wherein the body of the guide framework is formed to have openings so as not to cover the subject's eyes.
However, Shafer discloses a registration and surgical face mask, which is analogous art. Shafer teaches a body (10, Figs. 1-3, 5) of the guide framework in a shape (seen in Figs 1-3, 5) of a mask (“A face mask" [0007]), wherein the body of the guide framework is formed to cover an upper part of the subject's face with the subject's nose uncovered (seen in Figs 1-3, 5. “The mask comprises a nasal bridge mount, medial orbital mounts, and two side members that extend over the patient's ears along the side of the head.  In a preferred embodiment, side members extend along the Openings for eyes are seen in Fig. 3). 
Therefore, based on Shafer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tyler to have the guide framework that comprises a body in a shape of a mask, wherein the body of the guide framework is formed to cover an upper part of the subject's face with the subject's nose uncovered, and wherein the body of the guide framework is formed to have openings so as not to cover the subject's eyes, as taught by Shafer, in order to and enable the mask to be positioned in substantially the same vertical position relative to the patient's face each time the patient wears it (Shafer: [0020]). The guide framework design in a shape of a mask as taught by Shafer would allow the placement of holes adjacent to the skull and would 
Tyler as modified by Shafer further does not teach that the guide framework is formed through a 3-dimensional printer based on the facial contour of the subject and the preset stimulation site of the brain.  
However, Zhang discloses breast imaging method and system, which is analogous art. Zhang teaches that the guide framework (a frame 250 [0049]) is formed through a 3-dimensional printer (“Turning to FIG. 5, an example of an ultrasound probe 160 and conformable paddle 152 is depicted which is suitable for use in an approach as outlined with respect to FIG. 4.  In the depicted example, a paddle 152 is depicted which can apply a compression force to the breast tissue when engaged.  The depicted example of a paddle 152 includes a frame 250 having a curved surface to accommodate the breast surface while still pulling the tissue from the body and applying compression to hold the tissue in the imaging field of view.  The frame 250 may be formed from hard plastics or polymers (e.g., engineering plastic, stereolithography (SLA) resins such as Accura BlueStone, Acurra ClearVue, and other resins suitable for use in 3D printing or other fabrication systems” [0049]) based on the contour of the subject (“frame 250 having a curved surface to accommodate the breast surface” [0049]).
Therefore, based on Zhang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler and Shafer to have the guide framework formed through a 3-dimensional printer based on the contour of the subject, 
Tyler modified by Shafer, and Zhang does not teach a fixing device, which has a shape of a headphone that is supported and fixed on a side of the subject's face, wherein the fixing device comprises: two earmuffs which cover two ears of the subject; and an arch-shaped connecting member connecting the two earmuffs, wherein the ultrasonic transducer is connected to the arch-shaped connecting member, wherein the arch-shaped connecting member is rotatable frontward and rearward of the subject with respect to the earmuffs, wherein the position of the ultrasonic transducer is moveable laterally along a lenqthwise direction of the arch-shaped connecting member, and 
However, Zhang 489 discloses ultrasound monitoring systems, methods and components, which is analogous art. Zhang 489 teaches a fixing device (10B, 24B, 26B, 28B, Fig. 4; 82, 84, 86, 88, Figs 8A-9A, [0057]; 120, 124, 124’, Figs. 11A-B), which has a shape of a headphone (seen in Fig. 11B) that is supported and fixed on a side of the subject's face (“FIGS. 11A-11E illustrate the placement of a framework component with ultrasound probes mounted in probe housings on a subject's skull and adjustment of the position of the ultrasound transducer(s), using manual adjustment techniques in combination with a controller and display system, to aim the transducer(s) at a desired target site.” [0078]; “interface members mounted adjustably in probe mounts 124, 124' on a subject's skull.” [0079]; Figs. 11A-B), wherein the fixing device comprises: 
two earmuffs (“interface members 122, 122'” [0079]; Fig. 11B) which cover two ears of the subject (“probe mounts 124, 124' are adjusted to position the acoustically emissive face of each of the probes at one of the subject's temporal windows, or at another desired location.” [0079]; Figs. 11A-B. Note temporal windows or lobes are behind the ears, and the ears themselves can be covered if desired); and 
an arch-shaped connecting member (10B, Fig. 4; 80, Fig. 8A; 120, Figs. 11A-B) connecting the two earmuffs (“FIG. 4 shows a similar arrangement in which ultrasound probe 30B is mounted in probe mount 24B.  Arm 26B is mounted on probe mount 24B and received 
through adjustment mechanism 28B mounted on framework member 10B.” [0048]. “Frame member 80 comprises two framework legs 82, 84 positioned opposite one 
wherein the ultrasonic transducer (“an ultrasound transducer housing, or probe” [0015]) is connected to the arch-shaped connecting member (“FIGS. 11A and 11B show the positioning of framework member 120 having ultrasound probes mounted in interface members 122, 122', and interface members mounted adjustably in probe mounts 124, 124' on a subject's skull… and probe mounts 124, 124' are adjusted to position the acoustically emissive face of each of the probes at one of the subject's temporal windows, or at another desired location.” [0079]; Figs. 11A-B), 
wherein the arch-shaped connecting member is rotatable frontward and rearward of the subject (the subject seen in Fig. 2B) with respect to the earmuffs (“providing ...pivoting adjustment of arm 26B along … pivoting path P," [0048], Fig. 4. Note that with respect to the earmuffs 24B, the arch-shaped connecting member 10B is rotatable frontward and rearward of the subject along pivoting path P), 
wherein the position of the ultrasonic transducer is moveable laterally (L, Figs. 4, 9A) along a lengthwise direction of the arch-shaped connecting member (“adjustment mechanism 28B… provides adjustment of arm 26B, probe mount 24B and ultrasound probe 30B along a lateral path L.” [0048], Fig. 4), and 
wherein the position of the ultrasonic transducer is moveable in a radius direction (A, Fig. 4) apart from or close to the arch-shaped connecting member (“providing axial …adjustment of arm 26B along axial path A.” [0048], Fig. 4; “probe mount 90 may be 
different linear paths and at least one rotational path.” [0065]; Figs. 8A-9A. Combination of movements along L and R paths in Fig. 9A makes the ultrasonic transducer moveable in a radius direction; “moving the probe assembly along a z-axis, toward and away from the subject's anatomical surface." [0075]).
Therefore, based on Zhang 489’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of  Tyler, Shafer, and Zhang to have a fixing device, which has a shape of a headphone that is supported and fixed on a side of the subject's face, wherein the fixing device comprises: two earmuffs which cover two ears of the subject; and an arch-shaped connecting member connecting the two earmuffs, wherein the ultrasonic transducer is connected to the arch-shaped connecting member, wherein the arch-shaped connecting member is rotatable frontward and rearward of the subject with respect to the earmuffs, wherein the position of the ultrasonic transducer is moveable laterally along a lengthwise direction of the arch-shaped connecting member, and wherein the position of the ultrasonic transducer is moveable in a radius direction apart from or close to the arch-shaped connecting 
Therefore, based on Zhang 489’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, Zhang, and Zhang 489 to have the fixing device with two earmuffs which cover two ears of the subject; and an arch-shaped connecting member connecting the two earmuffs, with the ultrasonic transducer connected to the connecting member, as taught by Zhang 489, in order to facilitate ultrasound application to the regions of interest including subject’s temporal window of the brain (Zhang 489: [0033]). 

Regarding claim 3, Tyler modified by Shafer, Zhang, and Zhang 489 teaches the ultrasonic stimulation device according to claim 1.
Tyler additionally teaches that the positioning hole is formed of a slit that is cut open to one side of the body (Figs. 1C-E, 8F), and wherein with the ultrasonic transducer disposed at an edge on an opposite side of an opening of the slit, the position of the target point is naturally disposed at the preset stimulation site of the brain ("FIG. 1C shows a chassis-type body for attachment of transducers, FIG. 1D shows the chassis attached within a helmet, and FIG. 1E shows the chassis positioned on a subject." [0010]. "FIG. 8 F illustrates an ultrasound device of the present invention comprising multiple phased arrays, wherein … two arrays are in a rectangular arrangement." [0049] Note that the elements of these arrays have a shape of a slit, and that in Figs. C-E, transducers are visible both inside and outside of the chassis, i.e., they are in the holes in a form of slits).  
Regarding claim 10, Tyler modified by Shafer, Zhang, and Zhang 489 teaches the ultrasonic stimulation device according to claim 1. 
Tyler teaches that the positioning hole is formed in a shape of a slit that is cut open to one side of the body ("FIG. 1C shows a chassis-type body for attachment of transducers, FIG. 1D shows the chassis attached within a helmet, and FIG. 1E shows the chassis positioned on a subject." [0010]. "FIG. 8 F illustrates an ultrasound device of the present invention comprising multiple phased arrays, wherein … two arrays are in a rectangular arrangement." [0049] Note that the elements of these arrays have a shape of a slit, and that in Figs. C-E, transducers are visible both inside and outside of the chassis, i.e., they are in the holes in a form of slits), and 
wherein with the ultrasonic transducer fixedly positioned at an edge on an opposite side of an opening of the slit, the guide framework is removable (“A device of the present invention comprises a structure that is acoustically connected with a subject's body, such as a head, that may be removably attached … to the body part.” [0051]. “It is contemplated that the helmet portion is attached to the head by attachment components such as a chin strap or other components used to hold a helmet or hat on a head." [0054], Fig. 1 A   “The chassis comprises transducers affixed to the chassis body… The chassis can then be removed from the helmet and placed in the same or a different helmet.” [0061]. Note that the guide framework and its components, e.g., a helmet, chassis are removable).   
Regarding claim 11, Tyler modified by Shafer, Zhang, and Zhang 489 teaches the ultrasonic stimulation device according to claim 1. 
Fig. 1E shows transducers in the forehead area) to correct the position of the target point to which an ultrasound is focused (“Ultrasound transducer elements may also comprise focusing lenses such as acoustic hyperlenses or metamaterials when providing ultrasound waves to affect brain regions.” [0006]. “FIG. 10 A-B illustrate exemplary examples of an acoustic hyperlens (A) and such an acoustic hyperlens or metamaterials attached to ultrasound transducers and an ultrasound device (B) for achieving subdiffraction spatial resolutions in treating very small brain regions with ultrasound.” [0019]. “Systems and devices for providing ultrasound for the present invention may comprise helmets having materials that bend light or sound and can focus the waves.  Such materials, including but not limited to, super-lenses, hyperlenses …, and other similar components may be used to focus the ultrasound waves in the methods and devices of the present invention.  For example, transducers, of any type, in conjunction with a focusing element, such as a acoustic hyperlens, super-lens .., are used for focusing the ultrasound waves below the diffraction limits and are provided to one or more sites in the brain to modulate brain activity.” [0067]).
Regarding claim 12, Tyler modified by Shafer, Zhang, and Zhang 489 teaches the ultrasonic stimulation device according to claim 11.
Tyler additionally teaches that the acoustic lens is tailored to focus the ultrasound to at least two target points separately (“The device may comprise components for focusing the acoustical energy to one or more sites in the brain of the user.  Such focusing components are known, and include, but are not limited to, an acoustic 
Regarding claim 14, Tyler modified by Shafer, Zhang, and Zhang 489 teaches the ultrasonic stimulation device according to claim 1.
Tyler teaches that the guide framework further comprises additional positioning holes into which additional ultrasonic transducers for focusing the ultrasound to different target points from the target point are inserted (Fig. 1-2, 3, 5-6, 10B).
Regarding claim 15, Tyler modified by Shafer, Zhang, and Zhang 489 teaches the ultrasonic stimulation device according to claim 1.
Tyler additionally teaches that the ultrasonic transducer is a multi-array transducer which can reposition the target point by controlling elements within the transducer (“A focusing method may involve the use of multiple transducers operating in phased arrays to focus US through the skull to specific brain regions.  US can be focused through human skulls using phased transducer arrays.” [0047]).  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Shafer, Zhang, and Zhang 489 as applied to claim 11, and further in view of Beacham et al (US 20160185056), hereinafter Beacham.
Regarding claim 13, Tyler modified by Shafer, Zhang, and Zhang 489 teaches the ultrasonic stimulation device according to claim 11.

However, Beacham discloses a system and method for manufacturing an ultrasound probe lens, which is analogous art. Beacham teaches that the acoustic lens is formed by a 3-dimensional printing process (“As also shown in FIGS. 1 and 2, the ultrasound probe 10 includes a second component, such as lens 26, that covers the acoustic stack 14 and the array of transducer elements 16, which serves to focus the energy emitted by the array. In an embodiment, the lens 26 is a custom polymer lens formed by additive manufacturing such as, for example, 3D printing, as discussed in detail hereinafter.” [0020]; “the device 114 may print the lens 26 on the acoustic stack” [0024], Fig. 6; “the desired curvature or contour for the lens is determined, the transducer assembly is fixture inside a 3D printing device where initial alignment and calibration may be performed.  Once the 3D printing device is configured, printing of the custom, polymer lens having the curvature or contour previously determined is initiated, at step 218.” [0025], Figs. 1-4).
 Therefore, based on Beacham’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, Zhang, and Zhang 489 to have the acoustic lens formed by a 3-dimensional printing process, as taught by Beacham, in order to improve its quality and reduce cost.  The way the acoustic lens is made does not affect how it would operate because the structure would remain the same regardless of the manufacturing process used.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Shafer, Zhang, and Zhang 489 as applied to claim 1, and further in view of Mishelevich (US 20130281890), hereinafter Mishelevich, and Bulkes (US 20140052203), hereinafter Bulkes.
Regarding claim 18, Tyler modified by Shafer, Zhang, and Zhang 489 teaches the ultrasonic stimulation device according to claim 1. 
While Tyler teaches that ultrasound is readily compatible with magnetic resonance imaging (MR) ([0076]), Tyler as modified by Shafer and Zhang does not explicitly teach that the ultrasonic transducer has a magnetic resonance imaging (MRI) compatible structure.  
However, Mishelevich discloses neuromodulation devices and methods, which is analogous art. Mishelevich teaches that the ultrasonic transducer has a magnetic resonance imaging (MRI) compatible structure ("FIGS. 23A and 23B demonstrates the combination of an ultrasound transducer with a figure-8 Transcranial Magnetic Stimulation (TMS) Coil in both front and side views…  MRI-compatible ultrasound generators are available (e.g., from Imasonic) so that the presence of the ultrasound transducer will have minimal impact on the magnetic field generated by the TMS electromagnet." [0542]).
Therefore, based on Mishelevich’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, Zhang, and Zhang 489 to have the ultrasonic transducer that has a magnetic resonance imaging (MRI) compatible structure, as taught by Mishelevic, in order to ensure that the 
While Tyler teaches that the ultrasonic transducer is connected to a control room (a room where operators control MRI and US for brain-circuit stimulation during simultaneous MRI imaging as disclosed in [0076]) of an MRI machine ("The controller ... may be remote ... A controller may provide drive voltages and pulse patterns to one or more transducers, or may receive information from a remote or local component and using that information, drive one or more transducers." [0055]. "The present invention comprises methods wherein two modalities are used simultaneously or sequentially.  As US is readily compatible with magnetic resonance imaging (MR) it is feasible that pulsed US could be used for brain-circuit stimulation during simultaneous MRI imaging in the functional brain mapping of intact, normal or diseased brains." [0076]. The ultrasonic transducer has to be connected to a control room of an MRI machine in order to be used simultaneously or sequentially as disclosed in [0076]), Tyler as modified by Shafer, Zhang, and Zhang 489, and Mishelevic further does not teach that the ultrasonic transducer is configured to be connected to a control room of an MRI machine by a coated electric wire.   
However, Bulkes discloses MRI compatible implantable electronic medical lead, which is analogous art. Bulkes teaches that the medical device (electronic device [0006]) is connected by a coated electric wire ("The multi-lumen body structure comprises a length of tubular dielectric material with a plurality of lumens extending over its entire length.  A cross section of this structure is shown in FIG. 1.  The size of the lumens 10, the distance 12 between adjacent lumens, the outer thickness of the 
 Therefore, based on Bulkes’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, Zhang, and Zhang 489, and Mishelevic to have the medical device that is configured to be connected to a control room of an MRI machine by a coated electric wire, as taught by Bulkes, in order to minimize or suppress the buildup of standing waves in the lead when exposed to the electromagnetic fields of an MRI scanner (Bulkes: [0040]). In the combined invention of Tyler, Shafer, Zhang, Mishelevic, and Bulkes, the medical device is the ultrasonic transducer that is configured to be connected to a control room of an MRI machine.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Shafer, Zhang, and Zhang 489 as applied to claim 1, and further in view of Bennett et al (US 20140155747), hereinafter Bennett.
Regarding claim 19, Tyler modified by Shafer, Zhang, and Zhang 489 teaches the ultrasonic stimulation device according to claim 1. 
Tyler as modified by Shafer, Zhang, and Zhang 489 does not teach that the ultrasonic transducer has a flange in a shape of a ring that is located in close contact with the outer surface of the body around the positioning hole.
 However, Bennett discloses an ultrasonic transducer, which is analogous art. Bennett teaches that the ultrasonic transducer (transducer 40 [0024], Fig. 3; transducer positioning hole is the opening in 62 where transducer 40, Fig. 3 or transducer 122, Fig. 8, is positioned facing “acoustically transparent window 60” [0024], Figs. 3, 8).
 Therefore, based on Bennett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, Zhang, and Zhang 489 to have the ultrasonic transducer with a flange in a shape of a ring that is located in close contact with the outer surface of the body around the positioning hole, as taught by Bennett, in order to support the transducer so that acoustic energy may be coupled to a patient (Bennett: [0024]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Shafer, Zhang, and Zhang 489 as applied to claim 1, and further in view of Rhad et al (US 20150025414), hereinafter Rhad.
Regarding claim 20, Tyler modified by Shafer, Zhang, and Zhang 489 teaches the ultrasonic stimulation device according to claim 1. 
Tyler as modified by Shafer, Zhang, and Zhang 489 does not teach that the body of the guide framework has a protrusion or a recess formed around a circumference of the positioning hole.
 However, Rhad discloses a biopsy device targeting features, which is analogous art. Rhad teaches that the body of the guide framework (grid plate (96)” [0157], Fig. 6) 
 Therefore, based on Rhad’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, Zhang, and Zhang 489 to have the body of the guide framework that has a protrusion or a recess formed around a circumference of the positioning hole, as taught by Rhad, in order to provide a support structure to position the guide device relative to a region of interest of a patient (Rhad: Abstract). In the combined invention of Tyler, Shafer, Zhang, and Rhad, the guide device includes an ultrasound transducer.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Shafer, Zhang, and Zhang 489 as applied to claim 1, and further in view of Norris et al (US 20170171677), hereinafter Norris.
Regarding claim 21, Tyler modified by Shafer, Zhang, and Zhang 489 teaches the ultrasonic stimulation device according to claim 1. 
Tyler modified by Shafer, Zhang, and Zhang 489 does not teach that the fixing device includes a headphone structure configured to transmit instructions from a control room to the subject when the ultrasonic stimulation device is used by the subject in an MRI machine.
However, Norris discloses tinnitus treatment systems and methods, which is analogous art. Norris teaches that the fixing device includes a headphone structure The subject being in an MRI machine is seen as intended use statement).
Therefore, based on Norris’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, Zhang, and Zhang 489 to have the fixing device includes a headphone structure configured to transmit instructions from a control room to the subject when the ultrasonic stimulation device is used by the subject in an MRI machine, as taught by Norris, in order to facilitate ultrasound treatment of the regions of interest including subject’s ears and nearby regions of the brain, e.g., for tinnitus treatment (Norris: [0143]). 


Response to Arguments

Applicant's arguments with respect to claims 1, 3, 10-15, and 18-21 filed 08/05/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang 489.

Response to the 35 U.S.C.  $103 rejection arguments on pages 6-14 of the REMARKS.
Claims 1, 3, 10-15, and 18-21                
The Applicant argues that “Norris, however, fails to teach or suggest the specific mechanism as to how such ultrasonic emitter may be mounted onto a ball joint that can be rotated or pivoted within a socket… Mishelevich, however, fails to teach or suggest the specific mechanism as to how such ultrasonic emitter may be mounted onto a ball joint that can be rotated or pivoted within a socket… Thus, the combination of Tyler, Shafer, Zhang, Norris and Mishelevich fails to teach or suggest at least one element of amended independent claim 1. Hence, independent claim 1 is patentable over Tyler, Shafer, Zhang, Norris and Mishelevich.” (Pages 12-13). This argument is moot because the rejection is made in view of Zhang 489 rather than Norris and Mishelevich. The dependent claims are not allowable because the independent claim is not allowable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/AB/Examiner, Art Unit 3793 


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793